                                                    1   Richard A. Lapping (SBN: 107496)
                                                        TRODELLA & LAPPING LLP
                                                    2   540 Pacific Avenue
                                                        San Francisco, CA 94133
                                                    3   Telephone: (415) 399-1015
                                                        Facsimile: (415) 651-9004
                                                    4   Email: Rich@TrodellaLapping.com

                                                    5   Tracy Green (SBN: 114876)
                                                        WENDEL, ROSEN, BLACK & DEAN LLP
                                                    6   1111 Broadway, Suite 2400
                                                        Oakland, CA 94607-4028
                                                    7   Telephone: (510) 834-6600
                                                        Facsimile: (510) 834-1928
                                                    8   Email: tgreen@wendel.com

                                                    9   [Proposed] Attorneys for Debtor
                                                   10

                                                   11                             UNITED STATES BANKRUPTCY COURT
Trodella & Lapping LLP

                         San Francisco, CA 94133




                                                   12                              NORTHERN DISTRICT OF CALIFORNIA
                            540 Pacific Avenue




                                                   13                                        OAKLAND DIVISION

                                                   14

                                                   15   In re:                                           Case No.: 19-41025-WJL-11

                                                   16   ANKA BEHAVIORAL HEALTH,                          Chapter 11
                                                        INCORPORATED
                                                   17                                                    DEBTOR’S MOTION FOR APPROVAL
                                                                        Debtor.                          OF STIPULATION FOR INTERIM AND
                                                   18                                                    FINAL ORDER (I) AUTHORIZING
                                                                                                         DEBTOR’S USE OF CASH COLLATERAL
                                                   19                                                    PURSUANT TO 11 U.S.C. § 363 AND
                                                                                                         BANKRUPTCY RULE 4001 AND (II)
                                                   20                                                    GRANTING ADEQUATE PROTECTION
                                                                                                         PURSUANT TO 11 U.S.C. §§ 361 AND 363
                                                   21
                                                                                                         Date:          May 9, 2019
                                                   22                                                    Time:          3:30 p.m.
                                                                                                         Place:         Courtroom 220
                                                   23                                                                   1300 Clay Street
                                                                                                                        Oakland, CA
                                                   24                                                    Judge:         The Hon. William J. Lafferty III

                                                   25

                                                   26            ANKA Behavioral Health, Inc. (“ANKA” or the “Debtor”), as debtor and debtor-in-
                                                   27   possession in the above-captioned Chapter 11 Case (the “Chapter 11 Case”), hereby submits this
                                                   28   Motion (the “Motion”) for Approval of Stipulation for Interim and Final Order (i) Authorizing


                                                   Case: 19-41025      Doc# 38     Filed: 05/07/19   Entered:
                                                                                                       1      05/07/19 16:34:44       Page 1 of 35
                                                    1   Debtor’s use of Cash Collateral Pursuant to 11 U.S.C. § 363 and Bankruptcy Rule 4001 and (ii)

                                                    2   Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361and 363 (the ”Stipulation”). The

                                                    3   Stipulation is attached hereto as Exhibit A.

                                                    4                                   INTRODUCTORY STATEMENT
                                                    5          By this Motion, the Debtor seeks approval from the Court to enter into and perform its

                                                    6   obligations under a proposed Stipulation with Bank of Guam (the “Bank”), which has pre-petition

                                                    7   perfected liens on all or substantially all of Debtor’s property, including all of its accounts

                                                    8   receivable. No other party has an interest in Debtor’s accounts receivable. Without the ability to

                                                    9   use cash collateral, debtor’s substantial operations will come to a halt, potentially endangering the
                                                   10   health of numerous patients under the care of debtor’s employees.

                                                   11                                                JURISDICTION
Trodella & Lapping LLP

                         San Francisco, CA 94133




                                                   12          The Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and 1334.
                            540 Pacific Avenue




                                                   13   This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue is proper before the Court

                                                   14   pursuant to 28 U.S.C. §§ 1408 and 1409.

                                                   15                                                BACKGROUND
                                                   16          ANKA is a 501(c)(3) non-profit behavioral healthcare corporation that has operated since

                                                   17   1973. It has earned national recognition as a result of its ability to design, implement, and operate

                                                   18   exceptional, innovative programs. Over the course of a year ANKA serves nearly 15,000

                                                   19   individuals and their families and generally has 200-300 clients at any one time at over 50 small
                                                   20   scale facilities that it operated throughout California and one in Michigan. ANKA’s residential

                                                   21   and Intensive Outpatient Programs (IOP) are located in Contra Costa, Alameda, Solano, Sonoma,

                                                   22   Santa Clara, Fresno, San Luis Obispo, Santa Barbara, Ventura, Los Angeles, and Riverside

                                                   23   Counties and there is a veteran’s facility in Michigan. The facilities are all single-family homes

                                                   24   situated in quiet neighborhoods. They have up to 16 beds with men and women in the same

                                                   25   location. Rooms are shared between two clients. A comfortable bed and a dresser or closet are

                                                   26   provided for each client at all locations.
                                                   27          ANKA employs almost 1,000 professional and specialized staff members and independent

                                                   28   contractors across California and Michigan. Its philosophy is to treat the whole person by fully


                                                   Case: 19-41025      Doc# 38      Filed: 05/07/19     Entered:
                                                                                                          2      05/07/19 16:34:44         Page 2 of 35
                                                    1   integrating care of both mind and body, always using clinically-proven, psycho-social models

                                                    2   designed to promote health and wellness, while containing costs. It offers the best and newest

                                                    3   treatment methods for those seeking help in a warm and supportive environment. ANKA provides

                                                    4   crisis residential treatment, transitional residential treatment, long-term residential treatment,

                                                    5   outpatient services, forensic programs and vocational services. Its specific programs include the

                                                    6   following:

                                                    7
                                                              •       Crisis Residential Treatment for Children & Adults with Co-Occurring Disorders
                                                    8
                                                              •       Substance Use Treatment Programs
                                                    9
                                                              •       Residential Programs for Children & Adults with Intellectual Disabilities
                                                   10
                                                              •       Care/Drop-In Centers
                                                   11
Trodella & Lapping LLP




                                                              •
                         San Francisco, CA 94133




                                                                      Forensic Outpatient & Residential Services
                                                   12
                            540 Pacific Avenue




                                                   13         •       Independent & Supportive Housing

                                                   14         •       Mental Health Rehabilitation Centers

                                                   15         •       Veterans Services
                                                   16         •       Assertive Community Treatment/Full Service
                                                   17
                                                              •       Partnership Programs
                                                   18
                                                              •       Transitional Residential for Co-Occurring Disorders
                                                   19
                                                              •       Eating Disorder Treatment
                                                   20
                                                              •       Homeless Continuum of Care
                                                   21
                                                              •       Day Programs/Outpatient Services
                                                   22

                                                   23         •       Vocational Services

                                                   24         •       Emergency Shelter Services

                                                   25         •       U.S. Probation Mental Health Assessment
                                                   26         •       Outreach & Engagement
                                                   27
                                                               ANKA commenced this bankruptcy case so that it can undertake an orderly wind down of
                                                   28
                                                        all of its residential and outpatient treatment programs. It is working closely with the California
                                                   Case: 19-41025      Doc# 38      Filed: 05/07/19     Entered:
                                                                                                          3      05/07/19 16:34:44         Page 3 of 35
                                                    1   Department of Developmental Services, regional centers, and county mental health agencies to

                                                    2   ensure that all of the needs of the patients are met. ANKA’s goal is to transition all of the

                                                    3   locations to other providers without closing any facilities to ensure that there is no interruption in

                                                    4   patient services, and that the employees continue to work at the same locations since they have the

                                                    5   knowledge and relationships with the clients and patients. The Company is committed to an

                                                    6   orderly and complete transition of its patients to alternate providers before terminating any service

                                                    7   or closing any facility.

                                                    8           The bankruptcy was necessitated because some vendors threatened to discontinue services,

                                                    9   and without those services, ANKA could not operate its business. ANKA’s financial difficulties
                                                   10   primarily arose because of unexpected losses associated with ANKA’s expansion into new

                                                   11   developmental service programs. The licenses for the new locations were unexpectedly delayed
Trodella & Lapping LLP

                         San Francisco, CA 94133




                                                   12   due to new regulations and could not be operated for significant periods while expenses accrued
                            540 Pacific Avenue




                                                   13   immediately. The commencement of this bankruptcy case provides ANKA with an ability to

                                                   14   orderly transfer its patients to other providers while making current payments to creditors.

                                                   15           ANKA anticipates that it will have accomplished the transfer of its patients to new

                                                   16   providers within the next 4-6 weeks, subject to certain regulatory considerations and approvals.

                                                   17           ANKA has two wholly owned subsidiaries, AP&H, Inc. and Anka MHSA Holding

                                                   18   Company, LLC (the “Subsidiaries”), each of which own certain real estate that ANKA leases from

                                                   19   them. The Subsidiaries have not filed and are not expected to file bankruptcy petitions.
                                                   20           The Debtor has ten separate loans from the Bank which are secured by all or substantially

                                                   21   all of its assets as well as by real property owned by the Subsidiaries. The total principal amount

                                                   22   borrowed was $8,898,900 and as of the petition date, the aggregate principal amount owed to the

                                                   23   Bank is $7,065,996.00, plus accrued interest.

                                                   24                                   THE PROPOSED STIPULATION
                                                   25           The Stipulation contains the following material provisions:

                                                   26           1.    Debtor acknowledges the validity of the debt to the Bank and of the liens, and all
                                                   27   related terms and documents. Specifically, the Debtor acknowledges and admits that as of the

                                                   28   Petition Date, (i) the Debtor is truly and justly indebted to the Bank pursuant to the Credit


                                                   Case: 19-41025      Doc# 38      Filed: 05/07/19     Entered:
                                                                                                          4      05/07/19 16:34:44         Page 4 of 35
                                                    1   Agreements, Security Agreements and related agreements and documents (collectively, the “Bank

                                                    2   Lien Documents”), without defense, counterclaim or offset of any kind in the aggregate principal

                                                    3   amount of $8,898,900 plus accrued and unpaid interest thereon accruing after the Petition Date

                                                    4   (accruing at the applicable default rate of interest from and after April 29, 2019) and fees and

                                                    5   expenses incurred prior to the Petition Date and/or now or hereafter due under the Bank Lien

                                                    6   Documents (the “Bank Lien Indebtedness”), (ii) the Bank Lien Indebtedness is a legal, valid and

                                                    7   binding obligation of the Debtor, enforceable in accordance with the terms of the Bank Lien

                                                    8   Documents, (iii) the Bank Lien Documents constitute valid, binding and non-avoidable

                                                    9   agreements evidencing secured claims against the Debtor to the extent of the Collateral, (iv) the
                                                   10   Bank has filed UCC-1 financing statements evidencing its properly perfected, lien on the

                                                   11   Collateral (in addition to any additional liens held by the Bank), and the Bank Lien is a valid,
Trodella & Lapping LLP

                         San Francisco, CA 94133




                                                   12   perfected, enforceable security interest in and continuing lien on all the Collateral, (v) the Bank
                            540 Pacific Avenue




                                                   13   Lien was granted to, or for the benefit of, the Bank for fair consideration and reasonably

                                                   14   equivalent value, (vi) the Bank Lien is not subject to avoidance, recharacterization, recovery,

                                                   15   subordination, attack, offset, counterclaim, defense, or “claim” (as defined in the Bankruptcy

                                                   16   Code) of any kind pursuant to the Bankruptcy Code or applicable non-bankruptcy law and (vii)

                                                   17   the Bank holds an allowed claim against the Debtor’s estate in the full amount of the Bank Lien

                                                   18   Indebtedness (all collectively, the “Debtor Stipulations”). (Stipulation, Recital H.)

                                                   19          2.     The Debtor is authorized, but not directed, to use property constituting cash
                                                   20   collateral of the Bank only for the purposes permitted by, and up to the amounts set forth in, the

                                                   21   Budget attached to the Stipulation as Exhibit A (the “Budget”),1 category for category and month

                                                   22   for month (meaning that the amount set forth for any particular category in a particular month

                                                   23   shall limit spending for that category in that month), unless otherwise consented to in writing by

                                                   24   the Bank or authorized by further Order of this Court. The Debtor is further authorized to spend

                                                   25   in the aggregate up to a 5% variance from the gross amount sought to be expended in the Budget,

                                                   26
                                                   27
                                                        1
                                                         At the time of filing this Motion, the Budget is still in draft form to be discussed between the
                                                   28   Debtor and the Bank before finalizing. A revised budget, or confirmation that this Budget is final,
                                                        will be filed with the Court before the hearing.

                                                   Case: 19-41025      Doc# 38     Filed: 05/07/19     Entered:
                                                                                                         5      05/07/19 16:34:44         Page 5 of 35
                                                    1   category for category and month for month, for actual and necessary costs and expenses that must

                                                    2   be expended to preserve the assets of the estate. (Stipulation, ¶ 3.)

                                                    3           3.    No cash collateral may be used to pay any professional fees or expenses of any party

                                                    4   in interest, including without limitation, the Debtor or any Committee, to object to, contest in any

                                                    5   manner or otherwise challenge, the validity, amount, perfection or enforceability of the Bank Lien

                                                    6   Documents, the Bank Lien Indebtedness, the Bank Lien or any other liens, claims or security

                                                    7   interests securing the Bank Lien Indebtedness, to contest, challenge, limit or modify the right of

                                                    8   the Bank to credit bid its claim in this case, to attempt to prevent, hinder or otherwise delay the

                                                    9   Bank from realization upon any Collateral other than to seek a determination as to whether an
                                                   10   event of default has occurred hereunder, to undertake any formal discovery proceedings in

                                                   11   anticipation of any of the foregoing, or to materially support any such efforts. (Stipulation, ¶ 3.)
Trodella & Lapping LLP

                         San Francisco, CA 94133




                                                   12           4.    As set forth in the Budget, and subject to actual receipt of income, Debtor shall
                            540 Pacific Avenue




                                                   13   remit to the Bank funds in excess of projected uses on a weekly basis on or before the second

                                                   14   business day of the following week. On or before such date, the Debtor shall provide to the Bank

                                                   15   a true and accurate report of all income and expenditures for the foregoing week. (Stipulation,

                                                   16   ¶ 6.)

                                                   17           5.    In accordance with sections 361 and 363 of the Bankruptcy Code, as adequate

                                                   18   protection for the Debtor’s use of property constituting the respective the Bank’s cash collateral,

                                                   19   the Debtor grants to the Bank replacement liens on all assets of the Debtor, wherever located, now
                                                   20   owned or hereafter acquired, and the proceeds thereof that are or have been acquired, generated or

                                                   21   received by the Debtor subsequent to the Petition Date (including any causes of action for

                                                   22   unauthorized transfers made post-petition and proceeds thereof but excluding avoidance actions

                                                   23   under Chapter 5 of the Bankruptcy Code and any proceeds thereof) (the “Replacement Liens”),

                                                   24   and the Bank shall be entitled to all of the rights and benefits of section 552(b) of the Bankruptcy

                                                   25   Code, and the “equities of the case” exception shall not apply. (Stipulation, ¶ 7.)

                                                   26           6.    The Replacement Liens shall be subject and subordinate to a Carve Out (the “Carve
                                                   27   Out”), which shall comprise the following: (i) all fees required to be paid to the Clerk of the

                                                   28   Bankruptcy Court and the Office of the United States Trustee pursuant to 28 U.S.C. § 1930(a) in


                                                   Case: 19-41025      Doc# 38      Filed: 05/07/19     Entered:
                                                                                                          6      05/07/19 16:34:44        Page 6 of 35
                                                    1   the Chapter 11 Case; (ii) all compensation and expenses of a trustee approved by the Court under

                                                    2   Bankruptcy Code section 726(b) up to and not to exceed $50,000.00 in aggregate; (iii) the

                                                    3   expenses of the patient care ombudsman appointed in this Chapter 11 case in an aggregate amount

                                                    4   not to exceed the lesser of the amount provided in the Budget or $30,000.00t; and (iv) the

                                                    5   aggregate amount of the fees and expenses approved by the Bankruptcy Court pursuant to

                                                    6   Bankruptcy Code sections 330 or 331 of Professionals (including any chapter 11 trustee’s

                                                    7   professionals) in an aggregate amount not to exceed the lesser of $250,000.00 or the amounts

                                                    8   reflected in the DIP Budget, subject to increase upon reconsideration by the Bank and the

                                                    9   professionals if a cap of $250,000 proves insufficient due to circumstances in the Chapter 11 Case.
                                                   10   Without limiting the foregoing, the Carve-Out may only be used for the payment of fees and

                                                   11   expenses of Professionals only to the extent allowed by order of the Bankruptcy Court in the
Trodella & Lapping LLP

                         San Francisco, CA 94133




                                                   12   Chapter 11 Case, and in the event of the occurrence of the Termination Date, the Carve-Out shall
                            540 Pacific Avenue




                                                   13   be reduced and limited to the lesser of post-petition fees and expenses accrued on or before the

                                                   14   Termination Date plus $25,000.00. (Stipulation, ¶ 8.)

                                                   15           7.    The Replacement Liens are deemed perfected without the necessity for filing or

                                                   16   executing documents which might otherwise be required under non- bankruptcy law for perfection

                                                   17   of said security interests. (Stipulation, ¶ 9.)

                                                   18           8.    In addition to the Replacement Liens, the Bank is granted an administrative expense

                                                   19   claim under sections 503(b)(1), 507(a) and 507(b) of the Bankruptcy Code, in the amount by
                                                   20   which the adequate protection afforded above proves to be inadequate and any post-petition

                                                   21   diminution in value of the Collateral. This administrative claim shall be allowed and have

                                                   22   superpriority over all other costs and expenses of the kind specified in or ordered pursuant to

                                                   23   sections 105, 326, 330, 331, 503(b), 507(a), 507(b) or 726 of the Bankruptcy Code, except for the

                                                   24   Carve-Out, and shall be payable from and have recourse to all pre- petition and post-petition

                                                   25   property of the Debtor and all proceeds thereof, but excluding avoidance actions under Chapter 5

                                                   26   of the Bankruptcy Code and any proceeds thereof. (Stipulation, ¶ 10.)
                                                   27           9.    The Debtor shall be deemed to have forever waived, and released any and all rights

                                                   28   against the Bank to pursue, bring or prosecute any and all “claims” (as defined in the Bankruptcy


                                                   Case: 19-41025      Doc# 38       Filed: 05/07/19      Entered:
                                                                                                            7      05/07/19 16:34:44     Page 7 of 35
                                                    1   Code), counterclaims, causes of action, defenses, setoff, recoupment, or other offset rights or

                                                    2   rights of reduction with respect to the Bank Lien Documents and/or Bank Lien, including (i) any

                                                    3   recharacterization, subordination, avoidance, “lender liability” or other claim arising under or

                                                    4   pursuant to section 105 or Chapter 5 of the Bankruptcy Code or otherwise, and (ii) any right or

                                                    5   basis to challenge or object to the amount, validity, characterization or enforceability of the Bank

                                                    6   Lien Indebtedness, the Bank Lien Documents and/or the Bank Lien. The Bank will not be

                                                    7   required to file a proof of claim in the Chapter 11 case or successor case for any claim allowed

                                                    8   herein. (Stipulation, ¶ 11.)

                                                    9           10.   There shall not be entered in this proceeding, or in any successor case, any order
                                                   10   which grants any security or other lien, pursuant to section 364(d) of the Bankruptcy Code or

                                                   11   otherwise, on any portion of the Collateral that is entitled to any priority status that is superior to
Trodella & Lapping LLP

                         San Francisco, CA 94133




                                                   12   or pari passu with the Bank Lien, or the Replacement Liens. (Stipulation, ¶ 12.)
                            540 Pacific Avenue




                                                   13           11.   The estate’s authority to use cash collateral is conditional upon the Subsidiaries

                                                   14   granting liens against all of their real properties and substantially all personal property to secure

                                                   15   all of the Bank Lien Indebtedness and entering into an agreement with the Bank governing the

                                                   16   marketing and liquidation of their assets in form acceptable to the Bank, approval of which shall

                                                   17   not be unreasonably withheld or delayed. (Stipulation, ¶ 13.)

                                                   18           12.   The Stipulation shall be binding upon the Debtor and on all parties in interest,

                                                   19   including any Committee, unless such Committee or any other party in interest other than the
                                                   20   Debtor, including any Chapter 11 trustee appointed, (or if the Chapter 11 case is converted to a

                                                   21   case under Chapter 7 prior to the expiration of the Challenge Period (as defined below), the

                                                   22   Chapter 7 trustee in such successor case) commences an action or proceeding challenging, seeking

                                                   23   to avoid or otherwise objecting to the Bank Lien Indebtedness or the Bank Lien, including any

                                                   24   cause of action under sections 502(d), 544, 545, 547, 548, 549, 550 and 553 of the Bankruptcy

                                                   25   Code and any other avoidance or similar action (a “Challenge”), within ninety (90) calendar days

                                                   26   from the date of entry of a final order approving this Stipulation, or with respect to a Chapter 7
                                                   27   trustee only, upon the conversion of the Chapter 11 case to Chapter 7, to the extent that any period

                                                   28   to investigate the facts and commence litigation as a representative of the estate has not expired,


                                                   Case: 19-41025      Doc# 38         Filed: 05/07/19   Entered:
                                                                                                           8      05/07/19 16:34:44         Page 8 of 35
                                                    1   ninety (90) days from the date a Chapter 7 trustee is appointed (whether on an interim or final

                                                    2   basis) (the “Challenge Period”). After expiration of the Challenge Period, all such Challenges and

                                                    3   objections by any party shall be deemed to be forever barred in this case or any successor case.

                                                    4   The Challenge Period may only be extended with the written consent of the Bank or by order of

                                                    5   the Court, once, for cause shown. Nothing in the Stipulation shall be construed to grant standing

                                                    6   on or otherwise authorize any party in interest to bring any Challenge or other claim on behalf of

                                                    7   the Debtor’s estate against either the Bank, and the Bank hereby reserves all rights to challenge

                                                    8   and object to such standing or authority. (Stipulation, ¶ 18.)

                                                    9          13.    Unless extended by further stipulation or order, the Debtor’s right to use cash
                                                   10   collateral terminates on the earlier of

                                                   11                 (a) July 31, 2019,
Trodella & Lapping LLP

                         San Francisco, CA 94133




                                                   12                 (b) five (5) business days following the Debtor’s receipt from the Bank of written
                            540 Pacific Avenue




                                                   13         notice that the Debtor is in default of the Stipulation, which default remains uncured three

                                                   14         (3) business days following receipt of such notice (the “Cure Period”), provided that the

                                                   15         Court later enters an order determining that the Debtor is in default if default is contested by

                                                   16         the Debtor in a motion or application filed with the Court, which shall be filed within the

                                                   17         Cure Period and may be heard upon five (5) business days’ notice to the Bank and any

                                                   18         affected parties in interest or at the Court’s convenience,

                                                   19                 (c) upon entry of an order of the Court finding that the Debtor is in default of the
                                                   20         Stipulation,

                                                   21                 (d) the effective date of any plan confirmed in this case,

                                                   22                 (e) unless filed by the Debtor, in which case termination will occur upon the filing of

                                                   23         the motion, the date of entry of an order dismissing this Chapter 11 case or converting this

                                                   24         Chapter 11 case to a Chapter 7 case, or appointing a Chapter 11 trustee or examiner in the

                                                   25         Chapter 11 case,

                                                   26                 (f) the date of entry of an order granting relief from the automatic stay to any party
                                                   27         for any purpose in respect of any of the Collateral,

                                                   28                 (g) the entry of an order reversing, revoking, modifying, amending, staying, or


                                                   Case: 19-41025      Doc# 38      Filed: 05/07/19     Entered:
                                                                                                          9      05/07/19 16:34:44        Page 9 of 35
                                                    1            rescinding this Stipulation and Order, or

                                                    2                   (h) either of the Subsidiaries becomes a debtor in a case under any chapter of the

                                                    3            Bankruptcy Code (the “Termination Date”).

                                                    4   On the Termination Date, the Bank’s consent to use cash collateral shall be deemed withdrawn

                                                    5   and the Debtor may not continue to use cash collateral except upon the Bank’s written consent

                                                    6   (which may be withheld for any reason, with or without cause) or further order of the Court.

                                                    7   Except for the estate’s authority to use cash collateral, all other terms and conditions of this

                                                    8   Stipulation and Order shall survive and shall continue in full force and effect notwithstanding.

                                                    9   (Stipulation, ¶ 23.)
                                                   10             14.   If the Debtor is in default of the Stipulation and the default is not cured within the

                                                   11   Cure Period, then from and after the day following the Cure Period, the Bank shall be granted
Trodella & Lapping LLP

                         San Francisco, CA 94133




                                                   12   relief from the automatic stay provided in Bankruptcy Code section 362(a) to foreclose its liens
                            540 Pacific Avenue




                                                   13   and take possession of its Collateral effective at close of business on the third business day after

                                                   14   the Bank’s filing a notice of such uncured default and relief from stay with the Court and serving

                                                   15   such notice upon the Debtor and all creditors and parties in interest of record; provided, however,

                                                   16   that if the Debtor timely contests such default as provided above, then such relief from stay shall

                                                   17   be effective upon entry of an order of the Court finding that the Debtor is in default of the

                                                   18   Stipulation, without further notice or action. In such event, within a reasonable time of written

                                                   19   request, the Debtor shall assemble the Bank’s Collateral and make it available to the Bank,
                                                   20   including by providing access to all books and records reasonably necessary to enable the Bank to

                                                   21   enforce its security interests, including collecting accounts receivable or otherwise. (Stipulation,

                                                   22   ¶ 24.)

                                                   23             15.   Debtor’s and the estate’s ability to surcharge any of the Bank’s Collateral under

                                                   24   section 506(c) of the Bankruptcy Code or any similar federal or state law is hereby waived and

                                                   25   released during the period that the debtor is authorized to use cash collateral. (Stipulation, ¶ 26.)

                                                   26               COMPLIANCE WITH THE GUIDELENES FOR CASH COLLATERAL
                                                                          AND FINANCING MOTIONS AND STIPULATIONS
                                                   27
                                                                  Certain terms of the Stipulation are terms that are identified in the Court’s Guidelines for
                                                   28
                                                        Cash Collateral and Financing Stipulations (the “Guidelines”) as provisions that the Court will

                                                    Case: 19-41025        Doc# 38      Filed: 05/07/19 Entered:
                                                                                                        10      05/07/19 16:34:44            Page 10 of
                                                                                                     35
                                                    1   not ordinarily approve. For the reasons set forth herein, the Debtor submits that such terms are

                                                    2   necessary and appropriate in the circumstances of this case.

                                                    3   Guidelines Provision 2. Provisions or findings of fact that bind the estate or all parties-in-interest
                                                        with respect to the validity, perfection or amount of the prepetition secured party’s lien or debt.
                                                    4
                                                                As discussed in paragraph 1 of the material terms section above, Recital H binds the
                                                    5
                                                        Debtor with respect to the validity, amount and pefection (but not the priority) of the Bank’s loans
                                                    6
                                                        and liens. But as also discussed in paragraph 12 above, Paragraph 18 of the Stipulation provides
                                                    7
                                                        for a Committee or a Trustee to challenge the Bank’s debt or liens, provided it does so within the
                                                    8
                                                        90-day Challenge Period. The Debtor and counsel have reviewed the UCC filings and the Debtor,
                                                    9
                                                        having entered into the loans and received the financing, has no basis to deny having made its
                                                   10
                                                        commitments.
                                                   11
Trodella & Lapping LLP




                                                        Guidelines Provision 5. Waivers of, or grants of lien on, rights under Bankruptcy Code §506(c),
                         San Francisco, CA 94133




                                                   12   unless the waiver or grant is effective only during the period in which the debtor is authorized to
                            540 Pacific Avenue




                                                        use cash collateral or borrow funds.
                                                   13
                                                                Paragraph 26 of the Stipulation provides that the Debtor will waive its right to surcharge
                                                   14
                                                        the Bank for administrative costs or expenses during the period that Debtor is authorized to use
                                                   15
                                                        cash collateral, but not otherwise.
                                                   16
                                                        Guidelines Provision 7. Releases of, or limitations on, liability for the creditor’s alleged
                                                   17   prepetition torts or breaches of contract.
                                                   18           The Debtor knows of no basis to make any such allegations against the Bank.

                                                   19   Accordingly, it is releasing claims that it does not believe that it has.
                                                   20   Guidelines Provision 8. Waivers of, or liens on any of the estate’s rights arising under Bankruptcy
                                                        Code §§ 544, 545, 547, 548, 549, 553, 723(a), or 724(a), or the proceeds of any such rights.
                                                   21
                                                                As discussed in paragraph 12 above, Paragraph 18 of the Stipulation provides for a
                                                   22
                                                        Committee or a Trustee to challenge the Bank’s debt or liens, including under the enumerated
                                                   23
                                                        sections above, provided it does so within the 90-day Challenge Period. Debtor has not otherwise
                                                   24
                                                        waived the enumerated sections or granted lien rights to them.
                                                   25
                                                        Guidelines Provision 9. Automatic relief from the automatic stay upon default, conversion to
                                                   26   Chapter 7, or appointment of a trustee.
                                                   27           Paragraph 24 of the Stipulation provides for shortened notice to seek a lifting of the

                                                   28   automatic stay to permit the enforcement of Bank’s remedies under the Stipulation. But Court


                                                    Case: 19-41025      Doc# 38      Filed: 05/07/19 Entered:
                                                                                                      11      05/07/19 16:34:44            Page 11 of
                                                                                                   35
                                                    1   supervision remains intact.

                                                    2   Guidelines Provision 10.   Waivers and modifications of the procedural requirements for
                                                        foreclosure mandated under applicable non-bankruptcy law.
                                                    3
                                                               None as to the Debtor. Paragraph 13 of the Stipulation requires the Subsidiaries to enter
                                                    4
                                                        into an agreement with the Bank governing the marketing and liquidation of their assets, but no
                                                    5
                                                        waivers or modifications of foreclosure procedures.
                                                    6
                                                               THE COURT SHOULD AUTHORIZE THE DEBTOR’S ENTRY INTO AND
                                                    7                      PERFORMANCE OF THE STIPULATION
                                                    8          Bankruptcy Code Section 363(c)(2) provides that:

                                                    9                 The trustee may not use, sell or lease cash collateral under paragraph
                                                   10                 (1) of this subsection unless —

                                                   11                 (A) each entity that has an interest in such cash collateral consents;
Trodella & Lapping LLP

                         San Francisco, CA 94133




                                                   12                     or
                            540 Pacific Avenue




                                                   13                 (B) the court, after notice and a hearing, authorizes such use, sale,

                                                   14                     or lease in accordance with the provisions of this section.

                                                   15   Pursuant to the Stipulation, the Bank has consented to Debtor’s use of cash collateral. Thus under

                                                   16   the foregoing provision, the Debtor is authorized to use cash collateral. Accordingly, the court

                                                   17   should authorize debtor’s entry into and performance under the stipulation.

                                                   18          Bankruptcy Code Section 361 provides that:

                                                   19                 When adequate protection is required under section 362, 363, or 364
                                                   20                 of this title of an interest of an entity in property, such adequate

                                                   21                 protection may be provided by—

                                                   22                          (1) requiring the trustee to make a cash payment or periodic

                                                   23                     cash payments to such entity, to the extent that the stay under

                                                   24                     section 362 of this title, use, sale, or lease under section 363 of

                                                   25                     this title, or any grant of a lien under section 364 of this title

                                                   26                     results in a decrease in the value of such entity’s interest in such
                                                   27                     property;

                                                   28                          (2) providing to such entity an additional or replacement lien


                                                    Case: 19-41025      Doc# 38       Filed: 05/07/19 Entered:
                                                                                                       12      05/07/19 16:34:44            Page 12 of
                                                                                                    35
                                                    1                       to the extent that such stay, use, sale, lease, or grant results in a

                                                    2                       decrease in the value of such entity’s interest in such property;

                                                    3                       or

                                                    4                            (3) granting such other relief, other than entitling such entity

                                                    5                       to compensation allowable under section 503(b)(1) of this title

                                                    6                       as an administrative expense, as will result in the realization by

                                                    7                       such entity of the indubitable equivalent of such entity’s

                                                    8                       interest in such property.

                                                    9   Pursuant to the Stipulation, the Debtor has agreed to make periodic cash payments as funds are
                                                   10   available. Debtor has also agreed to grant an additional lien in Debtor’s post-petition receivables

                                                   11   to replace the use of prepetition collateral expended under the Stipulation. Finally, Debtor submits
Trodella & Lapping LLP

                         San Francisco, CA 94133




                                                   12   that the other provisions granted to Bank are necessary for Bank’s realization of the indubitable
                            540 Pacific Avenue




                                                   13   equivalent of its interest in its collateral.

                                                   14                                               CERTIFICATION
                                                   15           The undersigned counsel for the Debtor has read the Motion; to the best of my knowledge,

                                                   16   information, and belief, formed after reasonable inquiry, the terms of the relief sought in the

                                                   17   Motion are in conformity with the Court’s Guidelines for Cash Collateral and Financing Motions

                                                   18   and Stipulations, except as set forth herein. I understand and have advised the Debtor that the

                                                   19   Court may grant appropriate relief under Bankruptcy Rule 9024 if the Court determines that a
                                                   20   material element of the Motion was not adequately disclosed in the Introductory Statement.

                                                   21

                                                   22   Dated: May 7, 2019                               TRODELLA & LAPPING LLP
                                                                                                         WENDEL, ROSEN, BLACK & DEAN LLP
                                                   23

                                                   24
                                                                                                         By:     /s/ Richard A. Lapping
                                                   25                                                           Richard A. Lapping
                                                                                                                [Proposed] Attorneys for Debtor,
                                                   26                                                           ANKA Behavioral Health, Incorporated
                                                   27

                                                   28


                                                    Case: 19-41025       Doc# 38        Filed: 05/07/19 Entered:
                                                                                                         13      05/07/19 16:34:44             Page 13 of
                                                                                                      35
                                 EXHIBIT A




Case: 19-41025   Doc# 38   Filed: 05/07/19 Entered: 05/07/19 16:34:44   Page 14 of
                                         35
Case: 19-41025   Doc# 38   Filed: 05/07/19 Entered: 05/07/19 16:34:44   Page 15 of
                                         35
Case: 19-41025   Doc# 38   Filed: 05/07/19 Entered: 05/07/19 16:34:44   Page 16 of
                                         35
Case: 19-41025   Doc# 38   Filed: 05/07/19 Entered: 05/07/19 16:34:44   Page 17 of
                                         35
Case: 19-41025   Doc# 38   Filed: 05/07/19 Entered: 05/07/19 16:34:44   Page 18 of
                                         35
Case: 19-41025   Doc# 38   Filed: 05/07/19 Entered: 05/07/19 16:34:44   Page 19 of
                                         35
Case: 19-41025   Doc# 38   Filed: 05/07/19 Entered: 05/07/19 16:34:44   Page 20 of
                                         35
Case: 19-41025   Doc# 38   Filed: 05/07/19 Entered: 05/07/19 16:34:44   Page 21 of
                                         35
Case: 19-41025   Doc# 38   Filed: 05/07/19 Entered: 05/07/19 16:34:44   Page 22 of
                                         35
Case: 19-41025   Doc# 38   Filed: 05/07/19 Entered: 05/07/19 16:34:44   Page 23 of
                                         35
Case: 19-41025   Doc# 38   Filed: 05/07/19 Entered: 05/07/19 16:34:44   Page 24 of
                                         35
Case: 19-41025   Doc# 38   Filed: 05/07/19 Entered: 05/07/19 16:34:44   Page 25 of
                                         35
         May 7




Case: 19-41025   Doc# 38   Filed: 05/07/19 Entered: 05/07/19 16:34:44   Page 26 of
                                         35
                                 EXHIBIT A




Case: 19-41025   Doc# 38   Filed: 05/07/19 Entered: 05/07/19 16:34:44   Page 27 of
                                         35
                                                                                                                               Anka - April Cash Flow
                                                                                  4/5/2019               4/12/2019                 4/19/2019              4/26/2019                    4/30/2019             Total
                                                                                   Actual                  Actual                    Actual                 Actual                       Actual              April
           CASH RECEIPTS




                                                                                                                                                                                                                          April 30, 2019 PETITION DATE )
           TOTAL CASH RECEIPTS                                            $           441,459    $          1,200,757      $          1,334,279   $          1,019,185         $            385,938      $    4,381,617


           OPERATING CASH DISBURSEMENTS

           Salaries and Benefits
            Payroll - Salaries and Payroll Expenses                                              $          1,011,842                             $            993,662                                   $    2,005,504
            Payroll - Manual Checks                                       $             11,375   $             15,362      $              8,010   $             33,831         $             33,696      $      102,274
            Payroll - 1099 Contractors                                                           $             94,000                                                                                    $       94,000
            Pre-petition Expenses and Uncashed Checks
            Employee's 401k contribution
            Payroll Taxes                                                                        $            394,923                             $            381,724                                   $      776,647
            Employee Health Insurance                                     $             76,885   $              3,554      $             52,370   $              5,222         $              2,431      $      140,461
            401(k) Audit                                                                                                                                                       $             32,275      $       32,275
            Workers' Compensation Insurance                                                                                                                                                              $          -
                                                                                                                                                                                                         $          -
           Total Salaries and Benefits                                    $             88,260   $          1,519,681      $             60,380   $          1,414,439         $             68,402      $    3,151,161

           Occupancy Costs
            Utility                                                           $          1,164       $          1,482          $          5,505       $          6,492             $          7,193      $       21,836
            Building - Lease/Mortg/Rent                                       $         10,429                                 $         16,691       $         46,454             $         17,680      $       91,255
            Mortgage Interest                                                                                                                                                                            $          -
            Repairs & Maint                                                                                                $              2,923       $                   41       $               985   $        3,950
                                                                                                                                                                                                         $          -
           Total Occupancy Costs                                          $             11,593   $              1,482      $             25,119   $             52,987         $             25,858      $      117,040

           Client Transportation Costs
            Vehicle Lease                                                                                                  $             20,000                                                          $       20,000
            Vehicle Expense                                                                      $                   233   $             14,617                                                          $       14,850
            Other Transportation Expenses - Client Related                                                                                                                                               $          -
                                                                                                                                                                                                         $          -
           Total Client Transportation Costs                              $                  -   $                   233   $             34,617   $                   -        $                   -     $       34,850

           Essential Client Services
            Essential Client Services                                     $             36,191   $             24,337      $             33,844   $             39,089         $                   -     $      133,461
            Linen and Household Supplies                                                                                                                                                                 $          -
            Program Expenses                                                                                                                                                                             $          -
            Food Supplies                                                                                                                                                                                $          -
            Medication & Lab Costs                                                                                                                                                                       $          -
            Other Required Costs                                                                                                                                                                         $          -
                                                                                                                                                                                                         $          -
           Total Client Services                                          $             36,191   $             24,337      $             33,844   $             39,089         $                   -     $      133,461

           Purchased Services
            Software -Data -Phone -Printers -IT Support - Equip Leases    $             51,179   $             32,413      $             85,356   $             79,347         $                   -     $      248,295
            MD Consultant Fees and Psychiatric Specialists, etc.          $              7,727   $             35,972      $             46,519   $              3,230         $                   -     $       93,447
            Outside Labor                                                                                                                                                                                $          -
            Other Purchased Services                                                                                                                                                                     $          -
                                                                                                                                                                                                         $          -
           Total Purchased Services                                       $             58,905   $             68,385      $            131,875   $             82,577         $                   -     $      341,742




5/7/2019                                                                 DRAFT --- Anka - 13-week Cash Flow - v.05.07.19.xls                                                                                                                               Page 1 of 8
                                                  Case: 19-41025          Doc# 38            Filed: 05/07/19 Entered: 05/07/19 16:34:44                                    Page 28 of
                                                                                                           35
                                                                                                              Anka - April Cash Flow
                                                                       4/5/2019           4/12/2019            4/19/2019           4/26/2019            4/30/2019             Total
                                                                        Actual              Actual               Actual              Actual               Actual              April

           Administrative Expenses
            Postage/Shipping                                                                                                                        $               259   $          259
            Office Supplies                                                                                                                                               $          -
            Insurance - General & Auto                                                $          1,500    $          50,011                                               $       51,511
            Bank Fees                                                                 $          5,168    $              57                                               $        5,225
            Travel and Other Administrative Expenses                                                                                                $         11,700      $       11,700
           Total Administrative Costs                              $              -   $          6,668    $          50,069    $               -    $         11,959      $       68,696

           TOTAL OPERATING CASH DISBURSEMENTS                      $       194,949    $      1,620,786    $         335,903    $      1,589,091     $        106,219      $    3,846,949


           NON-OPERATING CASH DISBURSEMENTS

           Professional Retainers & Fees
            BPM LLP                                                                                                            $         48,288     $         15,000      $       63,288
            Trodella & Lapping                                                                                                 $         25,000     $         25,000      $       50,000
            Wendel Rosen                                                                                                                            $        150,000      $      150,000
            Donlin Recano                                                                                                                           $         15,000      $       15,000
            Healthcare Ombudsman                                                                                                                    $            -        $          -
            Carve-Out for Records Maintenance                                                                                                       $            -        $          -
            US Trustee Fees                                                                                                                         $          1,717      $        1,717
            Carve-Out for Ch 7 Trustee and Committee                                                                                                                      $          -
            Carve-Out for Professional Fees                                                                                                                               $          -

           TOTAL NON-OPERATING CASH DISBURSEMENTS                  $              -   $               -   $                -   $         73,288     $        206,717      $      280,005

           Cash Payments to Bank of Guam                                                                                                                                  $           -

           TOTAL CASH DISBURSEMENTS                                $       194,949    $      1,620,786    $         335,903    $      1,662,379     $        312,936      $    4,126,953

           NET CASH FLOW                                           $       246,509    $      ( 420,029 ) $          998,375    $      ( 643,194 ) $           73,002      $      254,664
           Cumulative Net Cash Flow

           Cash Balance (Book) - All Accounts
           Beginning Balance
           Net Cash Flow
           Ending Balance

           Accounts Receivable
           Beginning A/R
           Add: Invoices
           Deduct: Receipts
           Ending A/R




5/7/2019                                                          DRAFT --- Anka - 13-week Cash Flow - v.05.07.19.xls                                                                      Page 2 of 8
                                                 Case: 19-41025    Doc# 38        Filed: 05/07/19 Entered: 05/07/19 16:34:44                       Page 29 of
                                                                                                35
                                                                                                                            Anka - May Cash Flow
                                                                                 5/3/2019               5/10/2019               5/17/2019               5/24/2019               5/31/2019          Total
                                                                                 Forecast               Forecast                Forecast                Forecast                Forecast           May
           CASH RECEIPTS

           TOTAL CASH RECEIPTS                                               $       204,623    $          1,107,397    $          1,293,185    $            942,153    $            477,004   $    4,024,362


           OPERATING CASH DISBURSEMENTS

           Salaries and Benefits
            Payroll - Salaries and Payroll Expenses                                                                     $          1,024,308                            $            800,000   $    1,824,308
            Payroll - Manual Checks
            Payroll - 1099 Contractors                                                                                                          $                   -   $             95,000   $           -
            Pre-petition Expenses and Uncashed Checks                                                                   $            158,165
            Employee's 401k contribution                                                                                $             49,429    $             49,000
            Payroll Taxes                                                                                               $            381,370                            $            296,000   $      677,370
            Employee Health Insurance                                                                                                                                   $            270,000   $      270,000
            401(k) Audit                                                                                                                                                                       $          -
            Workers' Compensation Insurance                                                                                                                             $            115,000   $      115,000

           Total Salaries and Benefits                                       $              -   $                   -   $          1,613,272    $             49,000    $          1,576,000   $    3,238,272

           Occupancy Costs
            Utility                                                                                                                                                         $         60,000   $       60,000
            Building - Lease/Mortg/Rent                                                                                                                                     $        365,000   $      365,000
            Mortgage Interest                                                                                                                                               $         25,000   $       25,000
            Repairs & Maint                                                                         $          7,500        $          7,500        $          5,000        $          5,000   $       25,000

           Total Occupancy Costs                                             $              -   $              7,500    $              7,500    $              5,000    $            455,000   $      475,000

           Client Transportation Costs
            Vehicle Lease                                                                                                                                               $             45,000   $       45,000
            Vehicle Expense                                                  $              -   $                   -   $              7,500    $              7,500    $              7,500   $       22,500
            Other Transportation Expenses - Client Related                   $              -   $                   -   $                750    $                750    $                750   $        2,250

           Total Client Transportation Costs                                 $              -   $                   -   $              8,250    $              8,250    $             53,250   $       69,750

           Essential Client Services
            Essential Client Services                                        $          5,000   $                -                                                                             $        5,000
            Linen and Household Supplies                                                        $              4,000    $              4,000    $              3,000    $              3,000   $       14,000
            Program Expenses                                                                    $              4,000    $              4,000    $              3,000    $              3,000   $       14,000
            Food Supplies                                                                       $             16,000    $             16,000    $             12,000    $             12,000   $       56,000
            Medication & Lab Costs                                                              $              2,000    $              2,000    $              1,500    $              1,500   $        7,000
            Other Required Costs                                                                $              9,000    $              9,000    $              1,750    $              1,750   $       21,500

           Total Client Services                                             $          5,000   $             35,000    $             35,000    $             21,250    $             21,250   $      117,500

           Purchased Services
            Software -Data -Phone -Printers -IT Support - Equip Leases                                                                                                  $            210,000   $      210,000
            MD Consultant Fees and Psychiatric Specialists, etc.                                                                                                        $             38,000   $       38,000
            Outside Labor                                                                                                                       $              3,500    $              3,500   $        7,000
            Other Purchased Services                                                                                                                                                           $          -

           Total Purchased Services                                          $              -   $                   -   $                   -   $              3,500    $            251,500   $      255,000




5/7/2019                                                                 DRAFT --- Anka - 13-week Cash Flow - v.05.07.19.xls                                                                                    Page 3 of 8
                                               Case: 19-41025             Doc# 38      Filed: 05/07/19 Entered: 05/07/19 16:34:44                                   Page 30 of
                                                                                                     35
                                                                                                                Anka - May Cash Flow
                                                                         5/3/2019           5/10/2019           5/17/2019           5/24/2019           5/31/2019            Total
                                                                         Forecast           Forecast            Forecast            Forecast            Forecast             May

           Administrative Expenses
            Postage/Shipping                                                                                $          2,500    $          1,500    $          1,500     $        5,500
            Office Supplies                                                                                                                         $            500     $          500
            Insurance - General & Auto                                                                                                              $         50,000     $       50,000
            Bank Fees                                                                                       $          7,500                                             $        7,500
            Travel and Other Administrative Expenses                                                                                                $          2,500
           Total Administrative Costs                                $              -   $               -   $         10,000    $          1,500    $         54,500     $       66,000

           TOTAL OPERATING CASH DISBURSEMENTS                        $          5,000   $         42,500    $      1,674,022    $         88,500    $      2,411,500     $    4,221,522


           NON-OPERATING CASH DISBURSEMENTS

           Professional Retainers & Fees                                                                                                                                 $          -
            BPM LLP                                                                                                                                                      $          -
            Trodella & Lapping                                                                                                                                           $          -
            Wendel Rosen                                                                                                                                                 $          -
            Donlin Recano                                                               $         20,000                                                                 $       20,000
            Healthcare Ombudsman                                                                            $         15,000                                             $       15,000
            Carve-Out for Records Maintenance                                                                                                                            $          -
            US Trustee Fees                                                                                                                                              $          -
            Carve-Out for Ch 7 Trustee and Committee                 $              -   $            -      $            -      $            -      $            -       $          -
            Carve-Out for Professional Fees                          $              -   $         75,000    $         75,000    $         75,000    $         75,000     $      300,000

           TOTAL NON-OPERATING CASH DISBURSEMENTS                    $              -   $         95,000    $         90,000    $         75,000    $         75,000     $      335,000

           Cash Payments to Bank of Guam                             $              -   $               -   $               -   $               -   $               -    $           -

           TOTAL CASH DISBURSEMENTS                                  $          5,000   $        137,500    $      1,764,022    $        163,500    $      2,486,500     $    4,556,522

           NET CASH FLOW                                             $       199,623    $        969,897    $      ( 470,837 ) $         778,653    $    ( 2,009,496 ) $      ( 532,160 )
           Cumulative Net Cash Flow                                  $       199,623    $      1,169,520    $         698,683 $        1,477,336    $      ( 532,160 )

           Cash Balance (Book) - All Accounts
           Beginning Balance                                         $       585,171    $        784,794    $      1,754,691 $         1,283,854    $       2,062,507
           Net Cash Flow                                             $       199,623    $        969,897    $      ( 470,837 ) $         778,653    $    ( 2,009,496 )
           Ending Balance                                            $       784,794    $      1,754,691    $      1,283,854 $         2,062,507    $          53,011

           Accounts Receivable
           Beginning A/R
           Add: Invoices
           Deduct: Receipts
           Ending A/R




5/7/2019                                                         DRAFT --- Anka - 13-week Cash Flow - v.05.07.19.xls                                                                        Page 4 of 8
                                                Case: 19-41025    Doc# 38      Filed: 05/07/19 Entered: 05/07/19 16:34:44                       Page 31 of
                                                                                             35
                                                                                                                Anka - June Cash Flow
                                                                                 6/7/2019               6/14/2019          6/21/2019               6/28/2019           Total
                                                                                 Forecast               Forecast           Forecast                Forecast            June
           CASH RECEIPTS




                                                                                                                                                                                    CONVERT TO CHAPTER 7 )
           TOTAL CASH RECEIPTS                                           $            450,000   $            450,000   $      1,300,000    $            500,000    $    2,700,000


           OPERATING CASH DISBURSEMENTS                                                                                                                            $    3,500,000


           Salaries and Benefits
            Payroll - Salaries and Payroll Expenses                                             $            500,000                       $            300,000    $      800,000
            Payroll - Manual Checks
            Payroll - 1099 Contractors                                   $             95,000                                              $             50,000    $      145,000
            Pre-petition Expenses and Uncashed Checks
            Employee's 401k contribution
            Payroll Taxes                                                                       $            200,000                       $            120,000    $      320,000
            Employee Health Insurance                                    $                  -                                              $            135,000    $      135,000
            401(k) Audit                                                                                                                                           $          -
            Workers' Compensation Insurance                              $                  -                                              $            115,000    $      115,000

           Total Salaries and Benefits                                   $             95,000   $            700,000   $               -   $            720,000    $    1,515,000

           Occupancy Costs
            Utility                                                                                                                            $         30,000    $       30,000
            Building - Lease/Mortg/Rent                                      $              -                                                  $        150,000    $      150,000
            Mortgage Interest                                                                                                                  $         25,000    $       25,000
            Repairs & Maint                                                  $          3,500       $          3,500                           $         15,000    $       22,000

           Total Occupancy Costs                                         $              3,500   $              3,500   $               -   $            220,000    $      227,000

           Client Transportation Costs
            Vehicle Lease                                                                                                                  $             30,000    $       30,000
            Vehicle Expense                                              $              3,500   $              3,500                                               $        7,000
            Other Transportation Expenses - Client Related               $                750   $                750                       $             25,000    $       26,500

           Total Client Transportation Costs                             $              4,250   $              4,250   $               -   $             55,000    $       63,500

           Essential Client Services
            Essential Client Services                                                                                                                              $          -
            Linen and Household Supplies                                 $              2,000   $              1,000                                               $        3,000
            Program Expenses                                             $              2,000   $              1,000                                               $        3,000
            Food Supplies                                                $              8,000   $              4,000                                               $       12,000
            Medication & Lab Costs                                       $              1,000   $                500                                               $        1,500
            Other Required Costs                                         $              4,500   $              2,250                                               $        6,750

           Total Client Services                                         $             17,500   $              8,750   $               -   $                   -   $       26,250

           Purchased Services
            Software -Data -Phone -Printers -IT Support - Equip Leases                                                                     $             75,000    $       75,000
            MD Consultant Fees and Psychiatric Specialists, etc.         $              3,500   $              3,500                                               $        7,000
            Outside Labor                                                $              3,500   $              3,500   $          3,500    $              3,500    $       14,000
            Other Purchased Services                                                                                                                               $          -

           Total Purchased Services                                      $              7,000   $              7,000   $          3,500    $             78,500    $       96,000




5/7/2019                                                        DRAFT --- Anka - 13-week Cash Flow - v.05.07.19.xls                                                                                          Page 5 of 8
                                          Case: 19-41025          Doc# 38        Filed: 05/07/19 Entered: 05/07/19 16:34:44                          Page 32 of
                                                                                               35
                                                                                                  Anka - June Cash Flow
                                                                     6/7/2019             6/14/2019             6/21/2019           6/28/2019            Total
                                                                     Forecast             Forecast              Forecast            Forecast             June

           Administrative Expenses
            Postage/Shipping                                     $              750   $               750                       $          2,500     $        4,000
            Office Supplies                                                                                                                          $          -
            Insurance - General & Auto                                                                                          $         50,000     $       50,000
            Bank Fees                                                                 $          7,500                                               $        7,500
            Travel and Other Administrative Expenses             $          3,500
           Total Administrative Costs                            $          4,250     $          8,250      $               -   $         52,500     $       65,000

           TOTAL OPERATING CASH DISBURSEMENTS                    $        131,500     $        731,750      $          3,500    $      1,126,000     $    1,992,750


           NON-OPERATING CASH DISBURSEMENTS

           Professional Retainers & Fees                                                                                                             $          -
            BPM LLP                                                                                                                                  $          -
            Trodella & Lapping                                                                                                                       $          -
            Wendel Rosen                                                                                                                             $          -
            Donlin Recano                                        $         15,000                                                                    $       15,000
            Healthcare Ombudsman                                                      $         15,000                          $         15,000     $       30,000
            Carve-Out for Records Maintenance                                                                                   $            -       $          -
            US Trustee Fees                                                                                                                          $          -
            Carve-Out for Ch 7 Trustee and Committee             $              -     $               -     $               -                        $          -
            Carve-Out for Professional Fees                      $              -     $               -     $               -   $               -    $          -

           TOTAL NON-OPERATING CASH DISBURSEMENTS                $         15,000     $         15,000      $               -   $         15,000     $       45,000

           Cash Payments to Bank of Guam                         $              -     $               -     $               -   $               -    $           -

           TOTAL CASH DISBURSEMENTS                              $        146,500     $        746,750      $          3,500    $      1,141,000     $    2,037,750

           NET CASH FLOW                                         $         303,500 $         ( 296,750 ) $         1,296,500    $      ( 641,000 ) $        662,250
           Cumulative Net Cash Flow                              $      ( 228,660 ) $        ( 525,410 ) $           771,090    $         130,090

           Cash Balance (Book) - All Accounts
           Beginning Balance                                     $         53,011     $         356,511 $             59,761    $      1,356,261
           Net Cash Flow                                         $        303,500     $      ( 296,750 ) $         1,296,500    $      ( 641,000 )
           Ending Balance                                        $        356,511     $          59,761 $          1,356,261    $         715,261

           Accounts Receivable
           Beginning A/R
           Add: Invoices
           Deduct: Receipts
           Ending A/R




5/7/2019                                                DRAFT --- Anka - 13-week Cash Flow - v.05.07.19.xls                                                           Page 6 of 8
                                       Case: 19-41025    Doc# 38     Filed: 05/07/19 Entered: 05/07/19 16:34:44                       Page 33 of
                                                                                   35
                                                                                                                Anka - July Cash Flow                                                    Anka
                                                                                                                                                                                       13 Weeks
                                                                               7/7/2019             7/14/2019           7/21/2019               7/28/2019            Total                Total
                                                                               Forecast             Forecast            Forecast                Forecast             July               13 Weeks
           CASH RECEIPTS

           TOTAL CASH RECEIPTS                                           $          250,000     $        750,000    $        750,000    $            750,000    $      1,000,000   $          7,724,362


           OPERATING CASH DISBURSEMENTS

           Salaries and Benefits
            Payroll - Salaries and Payroll Expenses                                             $               -                       $                   -   $            -     $          2,624,308
            Payroll - Manual Checks                                                                                                                                                $                -
            Payroll - 1099 Contractors                                                          $               -                       $                   -   $            -     $            145,000
            Pre-petition Expenses and Uncashed Checks
            Employee's 401k contribution
            Payroll Taxes                                                                       $               -                       $                   -   $            -     $               997,370
            Employee Health Insurance                                    $                -                                                                     $            -     $               405,000
            401(k) Audit                                                                                                                                        $            -     $                   -
            Workers' Compensation Insurance                              $                -                                                                     $            -     $               230,000

           Total Salaries and Benefits                                   $                -     $               -   $               -   $                   -   $            -     $          4,753,272

           Occupancy Costs
            Utility                                                                                                                         $               -   $            -     $                90,000
            Building - Lease/Mortg/Rent                                                                                                     $               -   $            -     $               515,000
            Mortgage Interest                                                                                                               $               -   $            -     $                50,000
            Repairs & Maint                                                                                                                 $               -   $            -     $                47,000

           Total Occupancy Costs                                         $                -     $               -   $               -   $                   -   $            -     $               702,000

           Client Transportation Costs
            Vehicle Lease                                                                                                                                       $            -     $                75,000
            Vehicle Expense                                                                                                                                     $            -     $                29,500
            Other Transportation Expenses - Client Related                                                                              $                   -   $            -     $                28,750

           Total Client Transportation Costs                             $                -     $               -   $               -   $                   -   $            -     $               133,250

           Essential Client Services
            Essential Client Services                                    $                -     $               -                                               $            -     $                 5,000
            Linen and Household Supplies                                                                                                                        $            -     $                17,000
            Program Expenses                                                                                                                                    $            -     $                17,000
            Food Supplies                                                                                                                                       $            -     $                68,000
            Medication & Lab Costs                                                                                                                              $            -     $                 8,500
            Other Required Costs                                                                                                                                $            -     $                28,250

           Total Client Services                                         $                -     $               -   $               -   $                   -   $            -     $               143,750

           Purchased Services
            Software -Data -Phone -Printers -IT Support - Equip Leases                          $               -                                               $            -     $               285,000
            MD Consultant Fees and Psychiatric Specialists, etc.                                                                                                $            -     $                45,000
            Outside Labor                                                                                                                                       $            -     $                21,000
            Other Purchased Services                                                                                                                            $            -     $                   -

           Total Purchased Services                                      $                -     $               -   $               -   $                   -   $            -     $               351,000




5/7/2019                                                                 DRAFT --- Anka - 13-week Cash Flow - v.05.07.19.xls                                                                                 Page 7 of 8
                                                    Case: 19-41025           Doc# 38          Filed: 05/07/19 Entered: 05/07/19 16:34:44                        Page 34 of
                                                                                                            35
                                                                                                           Anka - July Cash Flow                                                Anka
                                                                                                                                                                              13 Weeks
                                                                          7/7/2019             7/14/2019           7/21/2019           7/28/2019            Total                Total
                                                                          Forecast             Forecast            Forecast            Forecast             July               13 Weeks

           Administrative Expenses
            Postage/Shipping                                                                                                       $               -   $            -     $                 9,500
            Office Supplies                                                                                                                            $            -     $                   500
            Insurance - General & Auto                                                     $               -                                           $            -     $               100,000
            Bank Fees                                                                      $               -                                           $            -     $                15,000
            Travel and Other Administrative Expenses
           Total Administrative Costs                               $                -     $               -   $               -   $               -   $            -     $               131,000

           TOTAL OPERATING CASH DISBURSEMENTS                       $                -     $               -   $               -   $               -   $            -     $          6,214,272


           NON-OPERATING CASH DISBURSEMENTS

           Professional Retainers & Fees                                                                                                               $            -     $                   -
            BPM LLP                                                                                                                                    $            -     $                   -
            Trodella & Lapping                                                                                                                         $            -     $                   -
            Wendel Rosen                                                                                                                               $            -     $                   -
            Donlin Recano                                                                                                          $               -   $            -     $                35,000
            Healthcare Ombudsman                                                                                                   $               -   $            -     $                45,000
            Carve-Out for Records Maintenance                       $           50,000                                                                 $         50,000   $                50,000
            US Trustee Fees                                                                $               -                       $               -   $            -     $                   -
            Carve-Out for Ch 7 Trustee and Committee                $          150,000     $               -   $               -   $               -   $        150,000   $               150,000
            Carve-Out for Professional Fees                         $              -       $               -   $               -   $               -   $            -     $               300,000

           TOTAL NON-OPERATING CASH DISBURSEMENTS                   $          200,000     $               -   $               -   $               -   $        200,000   $               580,000

           Cash Payments to Bank of Guam                            $          750,000     $        750,000    $        750,000    $        750,000    $      3,000,000   $          3,000,000

           TOTAL CASH DISBURSEMENTS                                 $          950,000     $        750,000    $        750,000    $        750,000    $      3,200,000   $          9,794,272

           NET CASH FLOW                                            $        ( 700,000 ) $               -    $              -    $              -    $       ( 700,000 ) $          ( 569,910 )
           Cumulative Net Cash Flow                                 $        ( 569,910 ) $        ( 569,910 ) $       ( 569,910 ) $       ( 569,910 )

           Cash Balance (Book) - All Accounts
           Beginning Balance                                        $           715,261 $            15,261    $         15,261    $         15,261
           Net Cash Flow                                            $        ( 700,000 ) $              -      $            -      $            -
           Ending Balance                                           $            15,261 $            15,261    $         15,261    $         15,261

           Accounts Receivable
           Beginning A/R
           Add: Invoices
           Deduct: Receipts
           Ending A/R




5/7/2019                                                            DRAFT --- Anka - 13-week Cash Flow - v.05.07.19.xls                                                                             Page 8 of 8
                                                   Case: 19-41025       Doc# 38          Filed: 05/07/19 Entered: 05/07/19 16:34:44                    Page 35 of
                                                                                                       35
